            Case 1:18-cv-00508-RC Document 70 Filed 11/05/18 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

WILMER GARCIA RAMIREZ, et al.,                     :
                                                   :
       Plaintiffs,                                 :       Civil Action No.:       18-508 (RC)
                                                   :
       v.                                          :
                                                   :
U.S. IMMIGRATION AND CUSTOMS                       :
ENFORCEMENT, et al.,                               :
                                                   :
       Defendants.                                 :

                                              ORDER

       At an October 26, 2018 telephone hearing, the Court ordered the parties to file

submissions addressing (1) the applicability of the deliberative process privilege to documents

produced in this case and (2) the relevance of 8 U.S.C. § 1367 and 8 C.F.R. § 208.6,

confidentiality provisions pertaining to the government’s disclosure of documents relating to

immigrants seeking asylum, visas as human trafficking or crime victims, or visas under the

Violence Against Women Act. Upon consideration of the parties’ submissions (ECF Nos. 67

and 68), the Court concludes that neither the deliberative process privilege nor the confidentiality

provisions generally apply here. The Court therefore now orders that, subject to the Protective

Order already in effect (ECF No. 63), Defendants produce all responsive documents they have

previously withheld on these grounds.

       As Plaintiffs note correctly, the deliberative process privilege does not apply when the

“the plaintiff’s cause of action is directed at the government’s intent,” for in those instances, “it

makes no sense to permit the government to use the privilege as a shield.” In re Subpoena Duces

Tecum Served on the Office of the Comptroller of the Currency, 145 F.3d 1422, 1424 (D.C. Cir.

1998). This principle governs here because “governmental officials’ deliberations” are “the
           Case 1:18-cv-00508-RC Document 70 Filed 11/05/18 Page 2 of 4



issue.” Id. Defendants of course remain free to assert the privilege to decision-making processes

that are “collateral” to plaintiffs’ cause of action, see Convertino v. U.S. Dep’t of Justice, 674 F.

Supp. 2d 97, 102–03 (D.D.C. 2009), but deliberations regarding any of the 8 U.S.C.

§ 1232(c)(2)(B) factors—“danger to self, danger to the community, and risk of flight”—are not

fairly characterized as “collateral,” regardless of the timing or the precise purpose of the

deliberations. 1 Thus, it is immaterial that the Parole Determination Worksheet in the A File

reviewed in camera involved deliberations that took place after the class member aged out and

was taken into ICE custody. Because the decision at issue implicated, by the government’s own

admission, “flight risk and danger to the community,” Defs.’ Submission at 3, ECF No. 67, the

deliberative process privilege is inapplicable. 2

       As for 8 U.S.C. § 1367 and 8 C.F.R. § 208.6, the Court agrees with Plaintiffs that they do

not foreclose court-ordered discovery. With respect to § 1367, it contains an express exception

that allows disclosure “in connection with judicial review of a determination in a manner that

protects the confidentiality” of the information. 8 U.S.C. § 1367(b)(3). Although this exception

may primarily contemplate judicial review of admissibility and removability determinations, it is

phrased broadly enough to cover Plaintiffs’ claims here, and the Court must, if possible, “avoid a

construction that would suppress otherwise competent evidence.” In re England, 375 F.3d 1169,



       1
         The “non-ICE” document that Defendant discusses in Footnote 1 of its submission,
however, does reflect a deliberation fairly characterized as collateral. The Court has reviewed
that document (marked ICE – 0001635) and concluded that the decision-making process at issue
does not involve the § 1232(c)(2)(B) factors. Defendants may therefore properly assert
deliberative process privilege over the document.
       2
         In addition to deliberative process, Defendants also contend that the Parole
Determination Worksheet is covered by the law enforcement privilege, see Defs.’ Submission at
3 n.3, but any prejudice to law enforcement processes can be prevented through use of
“attorney’s eyes only” designations. The Court will thus permit Defendants to use such
designations on documents over which they assert claims of law enforcement sensitivity.
                                                    2
           Case 1:18-cv-00508-RC Document 70 Filed 11/05/18 Page 3 of 4



1177 (D.C. Cir. 2004) (quoting St. Regis Paper Co. v. United States, 368 U.S. 208, 218 (1961)).

Section 208.6 likewise includes an exception applicable to this case. That provision states that

its confidentiality mandate “shall not apply to any disclosure to . . . [a]ny Federal, State, or local

court in the United States considering any legal action . . . [a]rising from the proceedings of

which the asylum application, credible fear determination, or reasonable fear determination is a

part.” 8 C.F.R. § 208.6(c)(2)(ii) (emphasis added). This exception too is drafted broadly enough

to apply to this case, as the the documents covered by § 208.6 are at a minimum relevant to

ICE’s determination of flight risk. Cf. Rodriguez v. Robbins, No. CV 07-3239, 2012 WL

12953870, at *3 (C.D. Cal. May 3, 2012) (“The merits of an asylum claim . . . weigh on the

question of whether the government should release the applicant from detention while awaiting

their determination from removal.” (emphasis added)).

       Furthermore, even if these exceptions did not apply here, the Court would still order

production of the documents at issue. The case law in this Circuit distinguishes between statutes

and regulations that bar production or create privileges and those that merely designate certain

information as confidential. See, e.g., Diamond Ventures, LLC v. Barreto, 452 F.3d 892, 897 n.7

(D.C. Cir. 2006); In re Sealed Case (Medical Records), 381 F.3d 1205, 1215 (D.C. Cir. 2004).

The statutory and regulatory provisions raised here fall into the latter category. Thus, the Court

can, and will, order production given (1) the centrality of the information to the matters at issue

in the case, (2) the availability of the Protective Order already in place to reasonably maintain the

confidentiality of the information, and (3) the lack of harm identified if the information is

produced under such conditions.

       Accordingly, it is hereby:




                                                   3
           Case 1:18-cv-00508-RC Document 70 Filed 11/05/18 Page 4 of 4



        ORDERED that the deliberative process privilege does not apply to any of Defendants’

decision-making processes that implicate the 8 U.S.C. § 1232(c)(2)(B) factors in any context; it

is

        FURTHER ORDERED that 8 U.S.C. § 1367 and 8 C.F.R. § 208.6 are not valid bases

for withholding documents in this action; and it is

        FURTHER ORDERED that Defendants shall promptly produce all responsive

documents previously withheld on any of the above grounds, and that Defendants shall produce

responsive documents in the future pursuant to the terms of this Order. Such productions are

subject to the Protective Order (ECF No. 63) already in effect, as amended to permit “attorney’s

eyes only” designations on documents over which Defendants assert claims of law enforcement

sensitivity.

        SO ORDERED.


Dated: November 5, 2018                                          RUDOLPH CONTRERAS
                                                                 United States District Judge




                                                 4
